—In an action for divorce and ancillary relief, the plaintiff appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Queens County (Gartenstein, J.H.O.), dated August 14, 2001, as awarded the defendant a 50% distributive share of the marital residence less 50% of the reduction of the mortgage principal.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the plaintiff’s contentions, the Supreme Court properly considered that although she had sole financial *516responsibility for the premises following the defendant’s abandonment, she also had sole occupancy of the house, and collected and kept all of its rental income. Moreover, no evidence was adduced which would indicate that the defendant was financially irresponsible or contributed minimally to the marriage during the time when the parties were together. Accordingly, the court’s determination that the defendant should receive a 50% distributive share of the marital residence less 50% of the reduction of the mortgage principal was justified (see generally Domestic Relations Law § 236 [B] [5]; Arvantides v Arvantides, 64 NY2d 1033; Murphy v Murphy, 193 AD2d 1068; cf. Greene v Greene, 250 AD2d 572; Sade v Sade, 251 AD2d 646; Mutt v Mutt, 242 AD2d 612; Barnes v Barnes, 106 AD2d 535; Matwijczuk v Matwijczuk, 261 AD2d 784; Whispell v Whispell, 144 AD2d 804). Ritter, J.P., Luciano, Cozier and Rivera, JJ., concur.